now renewed that order, though it was strenuously urged there had never been a decree to account. He did it, he said upon the ground of the former order, but he considered the practice to be in some cases that such a reference did not preclude the parties from insisting that he ought not to be decreed to account; and owing to the particular circumstances of this case, he would consider that the reference should not conclude, if the merits were with the defendant; but he would not order that the said reference should not preclude Mallett from insisting that he should not be decreed to account.
Quere de hoc.
NOTE. — See S. c., post, 182.